Citation Nr: 0917595	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-39 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
dementia due to exposure to petroleum products.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from May 1959 to December 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In March 2008 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

April 2008 VCAA notice correspondence from the RO to the 
Veteran, contained in a temporary claims file (temporary 
volume I of V), and additional documentation thereafter, 
indicates that the RO had initiated development on claims for 
entitlement to service connection for axonal neuropathy, 
entitlement to service connection for peripheral neuropathy, 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  These matters are referred to the RO for 
further action as appropriate.

This case was the subject of a Board decision dated in June 
2008, which increased the initial rating for the Veteran's 
service-connected dementia from 50 percent to 70 percent.  To 
the extent the Board's June 2008 decision was unfavorable to 
the Veteran, it was vacated by an October 2008 Order of the 
Court of Veterans Appeals and remanded to the Board for 
further action consistent with an October 2008 Joint Motion 
for Partial Remand.  (See temporary claims file IV of V).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In an October 2008 Joint Motion for Partial Remand, the 
parties agreed that the Board should seek additional medical 
evidence and/or clarification of an April 2007 VA examiner's 
findings in order to properly readjudicate that Veteran's 
claim for a rating in excess of 70 percent for service-
connected dementia.  Specifically, a discrepancy was 
perceived between the Board's factual finings regarding the 
extent of the Veteran's cognitive and memory impairment and 
the VA examiner's finding that the Veteran's mental 
disability resulted in total social and occupational 
impairment.  A VA examination and opinion which focuses on 
the nature and extent of the Veteran's social, cognitive and 
memory impairment, and the extent to which manifestations of 
the disability at issue impact on the Veteran's social and 
occupational functioning, would be useful in adjudication of 
the Veteran's claim.  See 38 U.S.C.A. § 5103A(d).

Additionally, in correspondence dated in November 2008, the 
Veteran, through his representative, requested that the 
Veteran be scheduled for a videoconference hearing before the 
Board of Veterans' Appeals.  See 38 C.F.R. § 20.704.
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded a VA examination for the purpose of 
determining the current nature and severity 
of his service-connected dementia.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.

The examiner should provide opinions as to 
whether the Veteran's dementia is productive 
of gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or memory 
loss for names of close relatives, own 
occupation or own name.

The examiner should further provide detailed 
findings with respect to the Veteran's 
cognitive impairment and impairment of 
memory, and discuss, in the context of these 
findings, whether the Veteran's dementia is 
productive of total occupational and/or 
social impairment.  

The examiner is requested to provide a 
detailed rationale with respect to his 
findings regarding cognitive and memory 
impairment, and total occupational and/or 
social impairment.

If the examiner finds total occupational 
and/or social impairment due to service-
connected dementia, he should review the 
claims file and provide an approximate date 
of onset of such total impairment.  

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

2.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case that includes consideration of all 
relevant evidence received since June 2008, 
and an appropriate period of time for 
response.  

The RO should further consider whether 
staged ratings are warranted for separate 
time periods at issue in this case (see 
Fenderson v. West, 12 Vet. App. 119 
(1999)), and whether the matter should be 
referred to the Director, Compensation and 
Pension, for extraschedular consideration 
(see 38 C.F.R. § 3.321(b)).  

3.  If the benefit sought on appeal remains 
denied, schedule the Veteran for a 
videoconference hearing at the RO before a 
Veterans Law Judge of the Board, in 
accordance with the docket number of this 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

